United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.C., Appellant
and
U.S. POSTAL SERVICE, TORRANCE POST
OFFICE, Torrance, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 16-0091
Issued: August 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 21, 2015 appellant filed a timely appeal from an August 27, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish an emotional
condition causally related to factors of her federal employment.

1

Appellant also filed a timely request for oral argument. By order dated May 6, 2016 the Board, after exercising
its discretion, denied her request as her arguments could be adequately addressed in a decision based on a review of
the case record. Order Denying Request for Oral Argument, Docket No. 16-0091 (issued May 6, 2016).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 17, 2014 appellant, then a 63-year-old data collection technician, filed an
occupational disease claim (Form CA-2) alleging that she was exposed to workplace violence by
a coworker who took his anger out on her on or about 4:30 a.m. on September 17, 2014. She
stopped work on September 18, 2014. Appellant’s supervisor reported that the claim should be
for a traumatic injury, not an occupational disease. She indicated that appellant first reported the
condition to her on November 25, 2014.
In a November 17, 2014 statement, appellant stated that on September 17, 2014, at
approximately 4:30 a.m., she was exposed to unsafe, hostile, and aggressive workplace violence.
A male coworker came to work angry and lashed out at her. He was very irrational, asking what
time appellant came in, what she was doing, and berating her in the presence of other clerks.
Appellant finally told a coworker that she was getting angry and hurt because of the way he was
behaving and treating her. The coworker apologized and told appellant that none of it was her
fault. He then turned from her and started yelling at another female clerk, demanding his mail.
Appellant alleged that the coworker continued to act out until 7:00 a.m. She alleged that his
behavior scared her and her body started to shake uncontrollably. Appellant called her
supervisor and reported that the coworker’s behavior was not acceptable and that it made her
angry, hurt, and humiliated. She reported that her supervisor told her that the coworker was
having a problem at home with his sick mother. Appellant indicated that her supervisor came to
the worksite, but the issue was not resolved. She stated that she went home feeling humiliated.
Appellant felt tearful until night time as she kept playing the incident over and over. She
indicated that she had a hard time functioning at home and she had irregular heartbeats. On
September 18, 2014 appellant notified her manager of her coworker’s actions and she stayed out
of work on September 19, 2014 as she was not feeling well. She indicated that, since the
incident with her coworker, she has not slept well, has not been eating well, and could not
concentrate. Appellant was also irritable, tearful, and anxious. She indicated that she was seeing
a psychiatrist.
In a November 10, 2014 report, Dr. James Jen Kin, a psychiatrist, indicated that appellant
was first seen on October 14, 2014 with several repeat visits, for a hostile work environment
involving her and a coworker, which resulted in her feeling humiliated and angry. Appellant
continued to hear the coworker berating her. Dr. Kin diagnosed major depression, which he
opined that was related to the job-related incident. He advised that appellant had no history,
symptoms, or problems before this incident and that she had decompensating symptoms
following this incident.
In a December 4, 2014 letter, the employing establishment indicated that the claim was
for traumatic injury. It also provided a witness statement from Supervisor E.P., who witnessed
what occurred on the morning of September 17, 2014 between appellant and her coworker. In an
October 10, 2014 e-mail, E.P. indicated that, on the day of the origin-destination information
system (ODIS) test, the coworker and appellant arrived at the employing establishment. While
he was doing his reports, he saw the coworker explaining to her how large the volume was going
to be for her ODIS test. E.P. was not being rude, nor was he yelling at appellant. He indicated
that the coworker’s voice was a little loud due to clerks unloading the truck and pulling
equipment into the building, which created loud noise. E.P. believed that it was all just a

2

misunderstanding and that appellant misunderstood, but that the coworker was just trying to help
her.
In a December 29, 2014 letter, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim as it was insufficient to support that she was injured while
performing any duty of her employment. It requested that she provide additional factual
information by completing the attached questionnaire and to submit medical evidence in which
her physician provides an opinion supported by a medical explanation regarding the cause of her
emotional condition. Appellant was afforded 30 days to submit the requested information.
In a February 4, 2015 statement, appellant responded to OWCP’s questions pertaining to
the factual aspects of her claim. She alleged that the coworker arrived at work on September 17,
2014 at about 4:30 a.m., very angry, hostile, and aggressive. Appellant was met with hostility
from the coworker asking “who sent and called the station of the upcoming test, why this new
supervisor, [E.P.,] which our office has no knowledge of, was not notified or talked to on the
[tele]phone, when I notified the station about our upcoming test.” She noted that E.P. was the
coworker’s friend. Appellant stated that the coworker was upset, and yelled, demanding to know
why she had not talked to E.P. and why he did not receive their e-mail notification. She
indicated that she had to keep answering his questions in front of E.P. and she was embarrassed
and humiliated. Appellant left the coworker and E.P. after the confrontation and went to her
work area. She stated that the coworker came to her work area again, very angry and
confrontational, and continued to berate her. Appellant indicated that the coworker was not
happy because E.P. did not place everything needed for his test at his station. She stated that
setting up and putting things for the test was the coworker’s job, not the supervisor’s job.
Appellant also alleged that the coworker continued to harass her by asking her what time she had
reported to the station and what she was doing. She alleged that he crossed the line by asking her
for her reporting time as he was not her supervisor or manager, rather they were on lateral
employees. Appellant told him that she had enough of his blaming, bullying, and harassment, he
then backed down, apologized, and stated that nothing was her fault. She explained that the E.P.
was not on the e-mail list, so he did not get the notification that she and her manager had sent.
Appellant stated that she called her supervisor that morning to report that the coworker was out
of control. Her supervisor was very upset and apologetic. Appellant stated that her supervisor
told her that the coworker should have called her or their manager if he had a problem with her.
Appellant’s supervisor also told her that the coworker had been having a lot of family problems
and dealing with a lot of issues. Her supervisor asked her to finish her test and go home.
Appellant’s supervisor stated that she would come over to the station to talk to the coworker.
Appellant indicated that her supervisor showed up at the station later that morning and she was
told to go home. On her way out of the station, the coworker bid her goodbye sarcastically. An
employee who heard him and saw his demeanor told him to chill out and go home. Appellant
also described her reactions to the incident. She indicated that she was scared and had a fear of
going to work. Appellant was also suicidal and had some physical ailments. She alleged that
she had not previously experienced an emotional condition.
Appellant also submitted an After Visit Summary from Providence Health & Services,
health screening results and clinical summary notes and medical reports from Dr. Kin.

3

By decision dated August 27, 2015, OWCP denied appellant’s claim for compensation,
finding that she had not established a compensable work factor. Specifically, it found that she
had not provided witness statements to support her claim that her coworker acted in a verbally
abusive manner toward her.
On appeal, appellant challenged the statement of E.P.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by factors of his or her federal employment.3 This burden includes the
submission of detailed description of the employment factors or conditions, which appellant
believes caused or adversely affected the condition or conditions for which compensation is
claimed.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force his or her frustration from not being permitted to work in a particular environment or to
hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.7 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.8 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.9
3

Pamela R. Rice, 38 ECAB 838 (1987).

4

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

5

Supra note 2; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff d on recon., 42 ECAB
556 (1991).
8

William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

4

To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.10
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.11
The Board has also held that being spoken to in a raised or harsh voice does not in itself
constitute verbal abuse or harassment.12
As a rule, allegations alone by a claimant are insufficient to establish a factual basis for
an emotional condition claim.13 In claims for a mental disability attributed to work-related
stress, the claimant must submit factual evidence in support of her allegations of stress from
harassment or a difficult working relationship. The claimant must specifically delineate those
factors or incidents to which the emotional condition is attributed and submit supporting factual
evidence verifying that the implicated work situations or incidents occurred as alleged. Vague or
general allegations of perceived harassment, abuse, or difficulty arising in the employment are
insufficient to give rise to compensability under FECA. Based on the evidence submitted by the
claimant and the employing establishment, OWCP is then required to make factual findings
which are reviewable by the Board. The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in
fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by OWCP and the Board.14
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.15 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

10

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

11

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

12

Beverly R. Jones, 55 ECAB 411, 418 (2004).

13

See Arthur F. Hougens, 42 ECAB 455 (1991); Ruthie M. Evans, 41 ECAB 416 (1990) (in each case the Board
looked beyond the claimant’s allegations of unfair treatment to determine if the evidence corroborated such
allegations).
14

E.C., Docket No. 15-0823 (issued February 2, 2016); Paul Trotman-Hall, 45 ECAB 229 (1993) (Groom,
Alternate Member, concurring).
15

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

5

record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.16
ANALYSIS
In the present case, appellant has alleged that she sustained an emotional condition as a
result of her federal employment. The Board finds that she did not discuss in detail her work
duties or allege a reaction to the performance of her regular or specially assigned duties.17
Rather, appellant has alleged that a male coworker created a hostile work environment when he
walked up to her on September 17, 2014 and began berating her in front of other coworkers
about work-related matters.
For harassment and discrimination to give rise to compensable disability, there must be
evidence that harassment or discrimination did in fact occur. Mere perceptions of harassment or
discrimination are not compensable.18 A claimant must substantiate allegations of harassment
and discrimination with probative and reliable evidence.19 Harassment and discrimination by
supervisors and coworkers, if established as occurring and arising from the performance of work
duties, can constitute a compensable work factor.20 Appellant’s allegation that she was berated
by a coworker on September 17, 2014 was countered by E.P., a supervisor, who witnessed the
exchange between appellant and her coworker. According to E.P., the coworker was not rude
toward appellant, but rather was helping her by explaining how large the volume would be for
her ODIS test. He also attributed the coworker’s raised voice to the noisy room. The statement
from E.P. provided a reasonable explanation of what transpired between appellant and the
coworker on September 17, 2014 at 4:30 a.m. There is also no factual evidence to support
appellant’s allegation that the coworker reapproached her at her workstation later that morning
and continued to berate her. Appellant did not submit any factual evidence in support of her
allegations and thus has not established a compensable work factor.
To the extent appellant alleged that she was verbally abused by her coworker, the Board
has generally held that being spoken to in a raised or harsh voice does not of itself constitute
verbal abuse or harassment.21 In the instances she described above, the Board notes that the fact
that a coworker questioned her in a raised tone of voice about work matters is insufficient, by
itself, to warrant a finding that the coworker’s actions amounted to verbal abuse. Appellant has
not shown how a possible loud or raised voice rose to the level of verbal abuse or otherwise falls
within the coverage of FECA.22 Additionally, she presented no corroborating evidence of any
16

Id.

17

See Cutler, supra note 5.

18

Doretha M. Belnavis, 57 ECAB 311 (2006).

19

Robert Breeden, 57 ECAB 622 (2006).

20

Doretha M. Belnavis, 57 ECAB 311 (2006).

21

T.G., 58 ECAB 189 (2006).

22

See Peter D. Butt, Jr., 56 ECAB 117 (2004).

6

yelling by the coworker and E.P. indicated that the coworker’s raised voice was due to the noisy
room. While appellant challenged E.P.’s statement, noting that he was a friend of the coworker,
she did not provide any witness statements to support her claim that the coworker acted in an
abusive manner towards her. Therefore, she has not met her burden of proof to establish verbal
abuse.
Appellant also expressed disappointment with regard to how her supervisor handled the
September 17, 2014 incident with her coworker. The manner in which a supervisor exercises his
or her discretion generally falls outside FECA’s coverage. This principle recognizes that
supervisors must be allowed to perform their duties, and at times employees will disagree with
their supervisor’s actions. Mere dislike or disagreement with certain supervisory actions will not
be compensable absent error or abuse on the part of the supervisor.23 There is no evidence that
appellant’s supervisor committed error or abuse by coming to the employing establishment and
talking to her coworker. Thus, this is not a compensable employment factor.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.24
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.

23

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

24

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

7

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

